DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1-9 in the reply filed on 07/08/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, “the conversion” on line 1 lacks an antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (4,118,281).
Yan discloses a process conversion a mixture 18 including a hydrocarbon feed 16 and a waste 11 such as plastic such as polypropyleneclaim 3 in a delayer coker 20 in which the vapor product 25 is fed to a fractionator 30 for separation in a gas stream 32, a coker gas oil 36 a bottom stream 38 which is mixed with stream 11 in dissolver 10 (equivalent to supply vessel in the claimed process) to yield stream 14 to the coker (the abstract; the sole figure; col. 2, lines 39-57; table 1).
As discussed above, Yan is very similar to the claimed process except that Yan does not disclose (1) feeding the fresh hydrocarbon feed to the fractionator first to mix with an internal recycle fraction (vapor product stream 25) to produce a secondary hydrocarbon feed for the delayed coker (together with stream 38), (2) sending the gas stream 32 to a gas concentration and separation section for separation into several different products including fuel gas, LPG, and naphtha.
However, on column 5, lines 1-8, Yan discloses that the hydrocarbon feed are high-boiling hydrocarbons obtained from cracking or distillation of asphaltenic crudeclaim 6 (crude oil) distillates.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by feeding the crude oil feed (stream 16) to the fractionator 30 instead of coker 20 so that the asphaltenic crude oil is distilled to produce obtain distillates as high-boiling stream 38 since Yan disclose the hydrocarbons fed to the delayed coker should have the initial boiling point about 700oF or higher (col. 5, lines 3-5).
However, it is expected that the vapor product from the delayer coker of Yan process would inherently have similar hydrocarbon products as the vapor product of the claimed process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by recovering products used for different purposes from the coker to arrive at the applicants’ claimed process since the delayed coker product of Yan also has similar hydrocarbons products as the claimed one.
Regarding claim 2, Yan does not the waste plastic is transported from the dissolver vessel  to the coker by means as recited in the claim. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by using any transport means such as extrusion or melt injection or pneumatic transport to feed the plastic to coker to arrive at the applicants’ claimed process since it is expected any transport mean would yield similar results.
Regarding claim 4, Yan does not the physical form of the plastic as recited in claim 4. However, it is expected that any plastic waste in any form can be used in the Yan process.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by using any plastic in any physical form except the criticality of these forms of plastic can be shown by applicants.
The limitation of claim 5 can be found in claim 1 of patent to Yan.
Regarding claim 7, Yan discloses the hydrocarbon feed has a Conradson carbon residue content of about 5 to 40 weight percent (col. 5, lines 5-7).
Yan does not discloses the density of the hydrocarbon feed, namely asphaltenic crude oil. However, it is known the density of the asphaltenic crude oil depends on the contents of the asphaltenes in the asphaltenic crude oil such as the crude oil from oil field Kalmayursh having 15.48 wt.% of asphaltenes can has a density of 0.9639 g/cc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by using the asphaltenic crude oil from oil field Kalmayursh as the hydrocarbon fresh feed to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
	Regarding claim 9, Yan preheats the feed before it fed to the coker in a furnace from 800 to 1100oF (col. 5, lines 16-25).
	Regarding claim 8, Yan disclose the coker is maintained at a temperature of from 800 to 1000oF (col. 6, lines 6-8). 
It appear that Yan does not disclose the pressure of the conversion (coking) as recited in claim 8. However, pressure is a parameter must be selected for a chemical reaction.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Yan process by operating the coking reaction under a selected pressure to arrive at the applicants’ claimed process except the criticality can be shown by applicants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772